Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 1 of 6            FILED
                                                                     2021 May-19 PM 07:06
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                   EXHIBIT 130
Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 2 of 6
Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 3 of 6
Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 4 of 6
Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 5 of 6
Case 5:18-cv-01983-LCB Document 222-106 Filed 05/19/21 Page 6 of 6
